Exhibit 10.2

CREDIT SUPPORT AGREEMENT

This CREDIT SUPPORT AGREEMENT (together with any Exhibits and Schedules attached
hereto, as the same may be amended from time to time in accordance with the
terms hereof, this “Agreement”), dated as of April 28, 2011, is entered into by
and between SunPower Corporation, a Delaware corporation (the “Company”), and
Total S.A., a société anonyme organized under the laws of the Republic of France
(the “Guarantor”).

RECITALS

WHEREAS, the Company wishes to secure one or more letter of credit facilities
that provide for the issuance of letters of credit denominated in Dollars, Euros
or such other freely-convertible currency as the Guarantor may reasonably
approve (“L/Cs”) by one or more financial institutions (each such financial
institution, a “Bank”) in support of the Company’s UPP and LComm (each as
defined below) businesses (whether issued for the account of the Company or a
wholly-owned Subsidiary of the Company (a “Wholly-Owned Subsidiary”)), as well
as for other purposes permitted by this Agreement (collectively, the “Letter of
Credit Facilities”), and as to which L/Cs the Company has either the primary
obligation to reimburse draws or is the guarantor of a Wholly-Owned Subsidiary’s
primary obligation to reimburse draws;

WHEREAS, to obtain more favorable terms under the Letter of Credit Facilities,
the Company has requested that the Guarantor agree to enter into a Guaranty
Agreement (each a “Guaranty” and collectively, the “Guaranties”) with respect to
one or more Letter of Credit Facilities, pursuant to which the Guarantor will
guarantee the payment to the applicable Bank (such payment to be made after the
Bank has notified the Company that an L/C has been drawn and the Company has not
repaid the Bank within the period of time agreed in the Letter of Credit
Facility) of the Company’s obligation to reimburse a draw on an L/C and pay
interest thereon in accordance with the Letter of Credit Facility between such
Bank and the Company;

WHEREAS, the Company expects that this Agreement will improve the Company’s
access to Non-Guaranteed Facilities which include more favorable terms than it
would otherwise be able to obtain, including no collateral or guaranty
requirements, minimum cash balance requirements or other restrictions on the
Company’s cash or liquidity;

WHEREAS, through an affiliate, the Guarantor has offered to acquire a portion of
the equity interests in the Company and, upon the closing of such acquisition,
both the Guarantor and its affiliate will derive substantial direct and indirect
benefit from the Guarantor providing Guaranties that support the Company’s
ability to obtain Letter of Credit Facilities on favorable terms; and

WHEREAS, in order to induce the Guarantor to enter into this Agreement and each
Guaranty, the Company has agreed to undertake certain obligations as more fully
set forth below;

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company and the Guarantor hereby agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

Section 1. Definitions. Capitalized terms used in this Agreement, including in
its preamble and recitals, shall have the following meanings:

(a) “Affiliation Agreement” means the Affiliation Agreement, dated as of the
date hereof, between Total Gas & Power USA, SAS and the Company.

(b) “Aggregate L/C Amount” means, as of any time, the sum, calculated on a
Dollar-Equivalent Basis, of (i) the aggregate amount then-available to be drawn
under all L/Cs issued under any Guaranteed Facility, (ii) the then-remaining
amount of L/Cs available to be issued under any Guaranteed Facility (based on
the maximum aggregate amount of L/Cs that could from time to time in the future
be issued under any such Guaranteed Facility), and (iii) the aggregate amount of
draws (including accrued but unpaid interest thereon) on any L/Cs issued under
any Guaranteed Facility that have not yet been reimbursed by the Company to
either (x) the applicable Bank or (y) the Guarantor (following a payment by the
Guarantor to the Bank pursuant to a Guaranty).

(c) “Agreement” has the meaning given in the Preamble.

(d) “Annual Operating Plan” means, for any fiscal year, the projected income
statement, cash flow statement and balance sheet of the Company broken out by
quarter for such fiscal year and approved by the Company’s Board of Directors
following its review of supporting material such as operational metrics
(including regional MW, ASPs and COGS) and credit support requirements.

(e) “Assignment Fee” means a fee, equal to $20 million as of January 1, 2014,
and reduced by $2 million per calendar quarter until such Assignment Fee is
reduced to zero. As an example, the Assignment Fee that would be payable in
connection with an assignment that occurred on October 15, 2014, would be $14
million.

(f) “Available Facility Amount” means, at any time, the Maximum L/C Amount in
effect at such time, less the Aggregate L/C Amount at such time.

(g) “Bank” has the meaning given in the Recitals.

(h) “Commission Fee” means the annual fees payable by the Company to a Bank on
the issued amount of an L/C under a Letter of Credit Facility.

(i) “Commitment Fee” means the annual fees payable by the Company to a Bank on
the committed (but not issued) amount of an L/C under a Letter of Credit
Facility.

(j) “Company” has the meaning given in the Preamble.

(k) “Credit Rating” means, for any proposed assignee, the credit rating of such
assignee’s long-term unsecured, unsubordinated debt as of the proposed
assignment date after taking into account the totality of the transactions
pursuant to which such assignee is acquiring the voting power or voting stock of
the Company and assuming the rights and

 

-2-



--------------------------------------------------------------------------------

obligations of the Guarantor under this Agreement and if such assignee had a
Credit Rating by S&P and/or Moody’s immediately prior to such proposed
assignment, as evidenced by confirmation of rating issued by S&P and/or Moody’s,
as applicable, setting forth such Credit Rating on a prospective basis after
giving effect to such transactions. In any reference to a Credit Rating in this
Agreement, the first Credit Rating is the S&P Credit Rating and the second
Credit Rating is the Moody’s Credit Rating.

(l) “CVSR Project” means the California Valley Solar Ranch in San Luis Obispo
County, California, which is expected to have a capacity of approximately 250
megawatts.

(m) “Dollar” and “$” mean lawful money of the United States of America.

(n) “Dollar-Equivalent Basis” means, for any date of determination, that amounts
denominated in a currency other than Dollars are converted into the equivalent
amount of Dollars based on the “Euro foreign exchange reference rate” and such
other foreign exchange reference rate published by the European Central Bank as
may be necessary to convert the applicable currency from such currency to Euros
(if necessary) and from Euros to Dollars.

(o) “Effective Date” means the date on which the Offer Closing (as defined in
the Tender Offer Agreement) occurs.

(p) “Equity Securities” of any Person means (i) all common stock, preferred
stock, participations, shares, partnership interests or other equity interests
in and of such Person (regardless of how designated and whether or not voting or
non-voting) and (ii) all warrants, options and other rights to acquire any of
the foregoing.

(q) “Euro” and “€” mean the official currency of the European Union.

(r) “Examination Period” means any period during which (a) 10% or more of the
initial face amount of all then-outstanding L/Cs issued under the Guaranteed
Facilities has been drawn during the preceding twelve (12) consecutive months
and (b) such drawn L/Cs relate to three (3) or more projects that are developed
or owned by at least three (3) unrelated sponsors; provided, that an Examination
Period shall be deemed not to be in effect if, following the satisfaction of the
preceding conditions, (x) the Company has undertaken an executive-level analysis
of the reasons that the L/Cs were drawn upon, (y) the Company has proposed a
course of action responding to the reasons for the draws on the L/Cs that, in
the reasonable opinion of the Guarantor’s Authorized Officer, will prevent the
occurrence of an Examination Period in the future, and (z) the Company has
implemented such course of action to the reasonable satisfaction of the
Guarantor’s Authorized Officer; and provided, further, that the first L/C that
is drawn upon shall not be considered for purposes of the foregoing
determination of whether an Examination Period is in effect if, after the draw
on such L/C, (x) the Company has undertaken an executive-level analysis of the
reasons that such L/C was drawn upon, (y) the Company has proposed a course of
action responding to the reasons for the draw on such L/C that, in the
reasonable opinion of the Guarantor’s Authorized Officer, will prevent the
occurrence of similar draws on L/Cs in the future, and (z) the Company has
implemented such course of action to the reasonable satisfaction of the
Guarantor’s Authorized Officer.

 

-3-



--------------------------------------------------------------------------------

(s) “Free Transfer Period” means the period from January 1, 2014, through
June 30, 2016.

(t) “GAAP” means generally accepted accounting principles in the United States
of America.

(u) “Guarantee Fee” has the meaning given in Section 3(a).

(v) “Guaranteed Facility” means a Letter of Credit Facility that is guaranteed
by the Guarantor pursuant to a Guaranty.

(w) “Guarantor” has the meaning given in the Preamble.

(x) “Guarantor’s Authorized Officer” means the Guarantor’s Vice President for
Operating Subsidiaries.

(y) “Guaranty” or “Guaranties” has the meaning given in the Recitals.

(z) “Indebtedness” means and includes the aggregate amount of, without
duplication (i) all obligations for borrowed money, (ii) all obligations
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations to pay the deferred purchase price of property or services (other
than accounts payable and accrued expenses incurred in the ordinary course of
business determined in accordance with GAAP), (iv) all obligations with respect
to capital leases, (v) all obligations created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person, (vi) all reimbursement and other payment obligations, contingent or
otherwise, in respect of letters of credit and similar surety instruments
(including construction performance bonds), and (vii) all guaranty obligations
with respect to the types of Indebtedness listed in clauses (i) through
(vi) above.

(aa) “L/Cs” has the meaning given in the Recitals.

(bb) “LComm” means the large commercial portion of the residential and
commercial business segment of the Company with projects of at least 1 megawatt
(DC or direct current) in peak capacity sold directly to a commercial end-user
and not via a dealer.

(cc) “Letter of Credit Facilities” has the meaning given in the Recitals.

(dd) “LIBOR” means, as of any date of determination

(i) the rate per annum equal to the rate determined by the Guarantor to be the
offered rate that appears on the page of the Telerate screen (or any successor
thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars with a term equivalent to six months,
determined as of approximately 11:00 a.m. (London time) on such date; or

(ii) if the rate referenced in the preceding clause (i) does not appear on such
page or service or such page or service is not available, the rate per annum
equal to the rate determined by the Guarantor to be the offered rate on such
other page or other service that

 

-4-



--------------------------------------------------------------------------------

displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars with a term equivalent to six months, determined as of
approximately 11:00 a.m. (London time) on such date.

(ee) “Lien” means any lien, mortgage, pledge, security interest, or encumbrance
of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, and any lease in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing.

(ff) “Make-Whole Amount” means the amount, if any, actually paid by the Company
to the Banks that are party to Guaranteed Facilities and Non-Guaranteed
Facilities and to lenders in any revolving credit facility permitted under this
Agreement in increased costs to the Company as a result of Total S.A.’s
assignment of its rights and obligations under this Agreement during the Free
Transfer Period (as certified to the Guarantor by the Company’s Chief Financial
Officer in connection with each invoice for payment during the remainder of the
Free Transfer Period), calculated as follows:

Increased L/C Costs + Increased Revolver Costs = Make-Whole Amount payable for
such quarter, where

“Increased L/C Costs” means, with respect to L/Cs eligible for a Guaranty under
this Agreement, Non-Guaranteed Facilities and Guaranteed Facilities the
repayment of which is not guaranteed by Total S.A. under this Agreement (but in
each case that would have been permitted under this Agreement), the positive
number, if any, that is the difference between (x) the sum of all Commission
Fees and Guaranty Fees paid by the Company for such calendar quarter under such
facilities less (y) the aggregate amount of all Commission Fees and Guaranty
Fees that the Company would have paid for such calendar quarter based on the
weighted average Commission Fees and Guaranty Fees that were payable by the
Company over the six-month period immediately prior to the assignment date.

“Increased Revolver Costs” means, with respect to revolving credit facilities up
to a maximum of $200,000,000 and otherwise permitted under this Agreement, the
positive number, if any, that is the difference between (x) interest amounts
paid by the Company for such calendar quarter less (y) interest amounts that the
Company would have paid pursuant to its revolving credit facility in effect
immediately prior to the assignment date (based in each case on actual
borrowings during such calendar quarter and solely due to a difference in the
margin-over-base rate charged before and after the assignment date); provided,
that Increased Revolver Costs will only be paid for the remainder of the Free
Transfer Period.

(gg) “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, operations or financial or other condition of the Company and
its Subsidiaries (including the joint venture with AU Optronics Corp.), when
taken as a whole, (ii) the ability of the Company to pay or perform the
Obligations in accordance with the terms of this Agreement, (iii) the rights and
remedies of the Guarantor under this Agreement, or (iv) the validity or
enforceability of this Agreement or the rights and remedies of the Guarantor
hereunder.

 

-5-



--------------------------------------------------------------------------------

(hh) “Maximum L/C Amount” means, in each case, calculated non-cumulatively and
on a Dollar-Equivalent Basis, and as may be adjusted pursuant to Section 4(b):

(i) for the period from the Effective Date through December 31, 2011, $445
million;

(ii) for the period from January 1, 2012 through December 31, 2012, $725
million;

(iii) for the period from January 1, 2013 through December 31, 2013, $771
million;

(iv) for the period from January 1, 2014 through December 31, 2014, $878
million;

(v) for the period from January 1, 2015 through December 31, 2015, $936 million;
and

(vi) for the period from January 1, 2016 through the termination of this
Agreement, $1 billion;

provided, that (a) in the event that the Company’s Board of Directors approves
an Annual Operating Plan for any period that provides for credit support
requirements for the Company’s UPP and LComm businesses in excess of the amounts
specified above for such period, the Guarantor, may, in its sole discretion,
increase the Maximum L/C Amount for such period up to an amount equal to the
credit support requirements set forth in such Annual Operating Plan, or (b) in
the event that the Company’s Board of Directors, by Supermajority Board Approval
(as defined in the Affiliation Agreement), approves an Annual Operating Plan for
any period that provides for credit support requirements for the Company’s UPP
and LComm businesses in amounts less than 90% of those specified above for such
period, the Maximum L/C Amount for such period shall be automatically reduced to
an amount equal to the credit support requirements set forth in such Annual
Operating Plan (such reduced amount the “Reduced Maximum Amount”);

provided, further, that if following a reduction in the Maximum L/C Amount to
the Reduced Maximum Amount, the Company’s management approves UPP and LComm
projects that, together with the existing credit support requirements for the
Company’s UPP and LComm businesses, require credit support requirements up to,
but not exceeding, 110% of the Reduced Maximum Amount, then the Reduced Maximum
Amount will automatically be increased (without approval by the Guarantor or the
Company’s Board of Directors) to such higher amount (but not to exceed the
Maximum L/C Amount for such period as in effect prior to any reduction);

provided, further, that if following a reduction in the Maximum L/C Amount to
the Reduced Maximum Amount (and without limiting the provisions of the
immediately preceding proviso), the Company’s Board of Directors approves UPP
and LComm projects that, together with the existing credit support requirements
for the Company’s UPP and LComm businesses, require credit support requirements
in excess of the Reduced Maximum Amount, then the Reduced Maximum Amount will
automatically be increased (without approval by the Guarantor) to such

 

-6-



--------------------------------------------------------------------------------

higher amount (but not to exceed the Maximum L/C Amount for such period as in
effect prior to any reduction);

provided, further, that the Maximum L/C Amount set forth in clause (i) above
will be increased to $645 million to support the Company’s performance of
construction services related to the CVSR Project if (a) the Company is the
prime EPC contractor for the CVSR Project and (b) the EPC arrangements for the
CVSR Project, including contracts with prime contractors and sub-contractors and
related credit support, performance guaranty and completion guaranty
arrangements, are reasonably satisfactory to the Guarantor; and

provided, further, that notwithstanding anything herein to the contrary, at no
time may the Maximum L/C Amount exceed $1 billion.

(ii) “Montalto Project” means the Montalto di Castro solar park in Lazio, Italy,
which was sold by the Company prior to the Effective Date.

(jj) “Moody’s” means Moody’s Investors Service, Inc.

(kk) “Non-Guaranteed Facility” has the meaning given in Section 4(a).

(ll) “Non-Recourse Indebtedness” means Indebtedness of the Company or any of its
Subsidiaries that relates solely to the acquisition, construction, improvement
and/or development of a UPP or LComm project, including Indebtedness assumed in
connection with the acquisition of any such project, and that is secured by no
assets of the Company or any of its Subsidiaries other than (a) such
Subsidiary’s project assets and/or (b) the equity interest of the Company or a
Subsidiary in such Subsidiary; provided, that the sole purpose of such
Subsidiary is such project.

(mm) “NorSun Supply Agreement” means the Long-Term Polysilicon Supply Agreement,
dated as of August 9, 2007, by and between the Company and NorSun AS.

(nn) “Obligations” means and includes all liabilities and obligations arising in
connection with this Agreement and the issuance of, maintenance of or payment by
the Guarantor under any Guaranty, owed by the Company to the Guarantor of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), now existing or hereafter arising,
including all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by the Company hereunder,
in each case, whether direct or indirect, absolute or contingent, due or to
become due, and whether or not arising after the commencement of a proceeding
under Title 11 of the United States Code (11 U.S.C. § 101 et seq.), as amended
from time to time (including post-petition interest) and whether or not allowed
or allowable as a claim in any such proceeding.

(oo) “Other Permitted Purposes” means (a) development obligations or guaranties
of the Company or a Wholly-Owned Subsidiary with respect to project development
obligations such as transmission reservations and land options for the Company’s
UPP and LComm businesses, (b) remediation work, landscaping and other related
obligations or guarantees of the Company or a Wholly-Owned Subsidiary in favor
of government entities for reparation of land and surrounding environment after
construction for the Company’s UPP and

 

-7-



--------------------------------------------------------------------------------

LComm businesses, and (c) obligations or guarantees of the Company or a
Wholly-Owned Subsidiary with respect to obligations to local tax authorities
relating to doing business in that locality with respect to the Company’s UPP or
LComm businesses.

(pp) “Permitted Assignee” means a Person that (a) is a Transferee to whom the
Terra Group (as defined in the Affiliation Agreement) has Transferred, in any
one transaction or series of transactions, either 40% or more of the Total
Current Voting Power of the Company then in effect or 40% or more of the Voting
Stock (as each such term in this clause (a) is defined in the Affiliation
Agreement) and (b) has a Credit Rating of BBB+/Baa1 or better or, if such Person
does not have a Credit Rating from S&P or Moody’s, would have a Credit Rating of
at least BBB+/Baa1 if it were rated by S&P or Moody’s, as determined by a
leading investment bank in a letter to the Guarantor (a copy of which shall be
delivered to the Company at the time that the Guarantor provides initial notice
of the proposed assignment); provided, that, in event that such Person has a
Credit Rating from both S&P and Moody’s and has a Credit Rating of BBB+ or
better by S&P or Baa1 or better by Moody’s, but not both, such Person shall
satisfy the requirements of clause (b) if the S&P and Moody’s Credit Ratings do
not differ by more than one rating (for example, if the S&P Credit Rating is
BBB+ and the Moody’s Credit Rating is Baa2, such Person would satisfy the
requirements of clause (b), but if the S&P Credit Rating is BBB+ and the Moody’s
Credit Rating is Baa3, such Person would not satisfy the requirements of clause
(b)); provided, further, that, in the case of a proposed assignee that does not
have a Credit Rating from S&P or Moody’s, the Company shall have the option to
retain a second leading investment bank to confirm that the proposed assignee’s
Credit Rating, if it were rated by S&P or Moody’s, would be at least BBB+/Baa1,
by delivering written notice to the Guarantor within ten (10) business days of
the Company’s receipt of the initial notice of the proposed assignment and such
second leading investment bank shall be provided with the same information used
by the initial leading investment bank in making its initial determination of
such Credit Rating, including information (including financial projections) from
the proposed assignee, and in the event that such second leading investment bank
issues a letter, within thirty (30) days of the second leading investment bank’s
receipt of the required information described above, advising the Company that
the proposed assignee’s Credit Rating, if it were rated by S&P or Moody’s, would
not be at least BBB+/Baa1, representatives of each of the Guarantor and the
Company shall confer to resolve the discrepancy between the two leading
investment banks (which may include retaining a third mutually acceptable
leading investment bank to resolve such discrepancy).

(qq) “Permitted Secured Indebtedness” means:

(i) Indebtedness existing on the date hereof and listed on Schedule V hereto;

(ii) Indebtedness of any Person who becomes a Subsidiary after the Effective
Date so long as such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and is secured solely by the assets and equity of
such Subsidiary;

(iii) Indebtedness incurred by the Company in accordance with Section 5.12(c) of
the Tender Offer Agreement;

 

-8-



--------------------------------------------------------------------------------

(iv) Indebtedness that represents an extension, refinancing or renewal of any of
the Indebtedness described in clauses (i), (ii) and (iii); provided, that such
extension, refinancing or renewal may not increase the amount of such
Indebtedness or secure such Indebtedness with collateral additional to the
collateral securing such Indebtedness immediately prior to such extension,
refinancing or renewal;

(v) Non-Recourse Indebtedness;

(vi) Indebtedness to customers and suppliers incurred in connection with the
purchase of equipment, supplies and inventory from such suppliers and customers
under supply agreements, secured only by liens on such equipment, supplies and
inventory;

(vii) Indebtedness with respect to letters of credit issued with respect to a
project for which the Guarantor has not given its approval under
Section 6(b)(vi), so long as the aggregate undrawn amount of such letters of
credit (when combined with letters of credit described in clause (vii) below)
does not exceed (a) $60,000,000 at any time from the date hereof until the
second anniversary of the Effective Date or (b) $125,000,000 at any time on or
after the second anniversary of the Effective Date;

(viii) Indebtedness with respect to letters of credit that, at the time of the
issuance thereof, could not be issued under a Guaranteed Facility or a
Non-Guaranteed Facility, so long as the aggregate undrawn amount of such letters
of credit (when combined with letters of credit described in clause (vi) above)
does not exceed (a) $60,000,000 at any time from the date hereof until the
second anniversary of the Effective Date or (b) $125,000,000 at any time on or
after the second anniversary of the Effective Date; and

(ix) other Indebtedness in an aggregate outstanding principal amount not to
exceed (a) $25,000,000 at any time from the date hereof until the second
anniversary of the Effective Date or (b) $50,000,000 at any time on or after the
second anniversary of the Effective Date.

(rr) “Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

(ss) “Potential Trigger Event” means any event or condition that, with the
giving of notice or the passage of time, or both, would be a Trigger Event.

(tt) “Proposed Facility” has the meaning given in Section 2(a).

(uu) “Restricted Transfer Period” means the period from the date hereof through
December 31, 2013.

(vv) “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of the
McGraw-Hill Companies, Inc.

(ww) “Subsidiary” means (a) any corporation of which at least 50% of the issued
and outstanding Equity Securities having ordinary voting power to elect a
majority of the

 

-9-



--------------------------------------------------------------------------------

board of directors of such corporation is at the time directly or indirectly
owned or controlled by the Company, (b) any partnership, joint venture, or other
association of which at least 50% of the equity interest having the power to
vote, direct or control the management of such partnership, joint venture or
other association is at the time directly or indirectly owned and controlled by
the Company, or (c) any other entity included in the financial statements of the
Company on a consolidated basis; provided, that the joint venture with AU
Optronics Corp. will not be considered a Subsidiary for purposes of this
Agreement unless specifically stated otherwise.

(xx) “Tender Offer Agreement” means that certain Tender Offer Agreement, dated
as of the date hereof, by and between the Company and Total Gas & Power USA,
SAS.

(yy) “Trigger Event” has the meaning given in Section 8(a).

(zz) “Upfront Fee” means the fees payable by the Company to a Bank upon the
issuance of an L/C under a Letter of Credit Facility.

(aaa) “UPP” means the utility and power plant business segment of the Company,
which includes power plant project development, construction and project sales,
turn-key engineering, procurement and construction services for power plant
construction, and power plant operations and maintenance services, but excludes
component sales.

(bbb) “Wholly-Owned Subsidiary” has the meaning given in the Recitals.

Section 2. Guaranty.

(a) Request for Guaranty. At any time from the Effective Date until the fifth
anniversary of the Effective Date, the Company may present to the Guarantor a
written request for the Guarantor to provide a Guaranty in support of the
Company’s payment obligations with respect to a Letter of Credit Facility (the
“Proposed Facility”), which request shall include copies of all proposed
documents relating to the Proposed Facility. For the avoidance of doubt, the
Proposed Facility may be a Letter of Credit Facility that was in effect as of
the Effective Date pursuant to which the Company proposes to arrange for L/Cs to
be issued after the Effective Date that are guaranteed by a Guaranty.

(b) Conditions to Issuance of Guaranty. The Guarantor shall issue and enter into
a Guaranty and such other documents as may be reasonably requested by the
applicable Bank relating to the Proposed Facility (to the extent reasonably
acceptable to the Guarantor) as soon as reasonably practicable after its receipt
of the documentation relating to the Proposed Facility and in light of the
Company’s timing needs with respect to the L/Cs to be issued under such Proposed
Facility (and in any event within ten (10) business days after its receipt of
such documentation); provided, that the following conditions are either
satisfied or waived by the Guarantor:

(i) after giving effect to such requested Guaranty and such Proposed Facility,
the Aggregate L/C Amount will not exceed the Maximum L/C Amount in effect at
such time;

 

-10-



--------------------------------------------------------------------------------

(ii) such Proposed Facility requires the Company to reimburse the Bank for any
drawn L/Cs within five (5) business days;

(iii) such Proposed Facility does not permit issuance of L/Cs after the fifth
anniversary of the Effective Date or with an expiration date after the seventh
anniversary of the Effective Date;

(iv) such Proposed Facility does not permit the issuance of L/Cs for any
obligations of the Company or a Wholly-Owned Subsidiary other than
(A) performance guarantees (for a period of up to two (2) years after completion
of the applicable project) and completion guarantees (until completion of the
applicable project) of the Company or such Wholly-Owned Subsidiary with respect
to engineering, procurement and construction services provided in connection
with the Company’s UPP and LComm businesses (including replacing unguaranteed
L/Cs in existence as of the Effective Date for such purposes with new L/Cs to be
issued under such Proposed Facility), (B) performance guarantees for engineered
hardware packages not including engineering, procurement and construction
services for UPP projects for a period of up to two (2) years after completion
of the applicable project, (C) the Other Permitted Purposes for a period of up
to two (2) years, and (D) certain purchase, repayment and tax indemnity
obligations of the Company or a Wholly-Owned Subsidiary existing as of the
Effective Date supported by no more than three (3) L/Cs (of which two (2) L/Cs
in an aggregate face amount of €10,675,609 relate to the Montalto Project and
one (1) L/C in a face amount of $40,000,000 relates to the NorSun Supply
Agreement) (which existing L/Cs will be replaced by L/Cs issued pursuant to a
Guaranteed Facility with an expiration date no later than the fifth anniversary
of the Effective Date); provided, that, notwithstanding anything to the contrary
in this Section 2(b)(iv), the Company will be permitted to have outstanding at
any one time during the period described in Section 2(b)(iii) letters of credit
for the purposes described in clauses (A) and (B) above with a period of between
two (2) and three (3) years and for an aggregate initial face amount of up to
fifteen per cent (15%) of the then-applicable Maximum L/C Amount;

(v) no Trigger Event has occurred and is continuing, or would result from the
Company entering into such Proposed Facility and all other documents
contemplated by such Proposed Facility; and

(vi) the Guaranty required to be provided by the Guarantor in connection with
the Proposed Facility is substantially in the form of Exhibit A hereto or such
other form as Guarantor may agree with the applicable Bank (it being understood
that the Guarantor will negotiate the form of Guaranty with such Bank in good
faith), which Guaranty shall, in any case, include (A) a right of the Guarantor
to direct such Bank to suspend the issuance of any additional L/Cs upon the
occurrence and during the continuation of a Trigger Event or following the
reduction of the Maximum L/C Amount pursuant to this Agreement and (B) an
obligation of such Bank to notify the Guarantor in writing of each issuance or
drawdown of an L/C under the Letter of Credit Facility (including delivery of a
copy thereof).

Section 3. Fees, Expenses and Interest. In consideration for the Guarantor’s
commitment set forth in this Agreement and for entering into the Guaranties, the
Company hereby agrees to make the following payments to the Guarantor:

 

-11-



--------------------------------------------------------------------------------

(a) Guarantee Fee. Within thirty (30) days after the last day of each calendar
quarter, the Company shall pay to the Guarantor a guarantee fee (the “Guarantee
Fee”) for each L/C that was the subject of a Guaranty and was outstanding for
all or any part of the preceding calendar quarter calculated as follows:

X times Y times (Z/365)

where:

(i) X is the average daily amount of (A) the undrawn amount of such L/C plus
(B) the amount drawn on such L/C that has not yet been reimbursed either by the
Company to the applicable Bank or by the Guarantor to the applicable Bank under
the Guaranty;

(ii) Y is:

(A) 1.00% for L/Cs issued or extended prior to the second anniversary of the
Effective Date;

(B) 1.40% for L/Cs issued or extended during the period from the second
anniversary of the Effective Date until the third anniversary of the Effective
Date;

(C) 1.85% for L/Cs issued or extended during the period from the third
anniversary of the Effective Date until the fourth anniversary of the Effective
Date; and

(D) 2.35% for L/Cs issued or extended during the period from the fourth
anniversary of the Effective Date until the fifth anniversary of the Effective
Date; and

(iii) Z is the number of days during such calendar quarter that the L/C was
outstanding.

(b) Repayment. Within thirty (30) days after the date on which the Guarantor
makes any payment to a Bank under a Guaranty and the Company’s receipt of
written or electronic notice of such payment from the Guarantor, the Company
shall pay to the Guarantor (i) the full amount of such payment made by the
Guarantor plus (ii) interest on such amount, for the period from and including
the date of payment by the Guarantor to the Bank to and including the date of
payment by the Company to the Guarantor, at a rate per annum equal to LIBOR as
in effect as of the date of the payment by the Guarantor to the Bank plus 3.00%.
Notwithstanding the fact that the Company may have a Bank issue L/Cs for the
account of a Wholly-Owned Subsidiary, the Company shall remain liable to such
Bank for repayments under any such L/Cs (whether as a primary obligor or as a
guarantor of such Wholly-Owned Subsidiary’s repayment obligations) and the
Company’s obligations under this Section 3(b) apply to payments under Guaranties
that relate to L/Cs issued for the account of any such Wholly-Owned Subsidiary.

(c) Expenses.

(i) The Company shall pay and reimburse the Guarantor for all reasonable
out-of-pocket expenses incurred by the Guarantor after the Effective Date in the
performance of its services under this Agreement. The Guarantor will provide the
Company

 

-12-



--------------------------------------------------------------------------------

with a good faith estimate of any such expenses to be incurred in connection
with a Proposed Facility and will deliver to the Company invoices for such
expenses. All such expenses for which invoices were delivered to the Company
during a fiscal quarter of the Company are due and payable within 15 days after
the end of such fiscal quarter.

(ii) The Company shall pay all reasonable out-of-pocket attorneys’ fees and
expenses incurred by the Guarantor in connection with (A) the payment to a Bank
under a Guaranty or (B) any enforcement or attempt to enforce any of the
obligations of the Company under this Agreement.

(d) Interest on Overdue Amounts. Any payment obligations of the Company to the
Guarantor that are not paid when due shall accrue interest at a rate equal to
LIBOR as in effect as of the time such payment was due plus 5.00% per annum.

(e) Bank Fees. For the avoidance of doubt, all fees and amounts (other than L/C
draw reimbursement obligations and interest thereon), including but not limited
to Commission Fees, Commitment Fees and Upfront Fees, required to be paid by the
Company to a Bank pursuant to a Guaranteed Facility are solely the obligations
of the Company and will not be payable by the Guarantor pursuant to a Guaranty
or otherwise.

Section 4. Benchmarking.

(a) Solicitation of Terms. Not later than June 30, 2012 and June 30 of each year
thereafter, and also at any time the Company wishes to obtain a Letter of Credit
Facility that would be subject to a Guaranty, the Company shall, with the
assistance of the Guarantor, solicit terms from a panel of banks (such banks to
be reasonably acceptable to the Company) for a Letter of Credit Facility that
would provide for the issuance of L/Cs without the benefit of a Guaranty or
collateral or any required minimum cash balance or other restrictions on the
Company’s cash or liquidity (such other facility, a “Non-Guaranteed Facility”).
The Company shall report the results of such solicitation of terms to the
Guarantor using a form substantially similar to Schedule IV hereto.

(b) Use of Alternate Facility. If (i) the per-L/C Commission Fee under a
proposed Non-Guaranteed Facility is equal to or less than 110% of the aggregate
per-L/C Commission Fee and the Guarantee Fee payable by the Company to the Bank
and the Guarantor pursuant to a Guaranteed Facility and this Agreement, (ii) the
other fees payable under such Non-Guaranteed Facility (including, without
limitation, any Commitment Fees or Upfront Fees) are reasonable in light of the
fees payable under a Guaranteed Facility and the anticipated uses of such
Non-Guaranteed Facility and (iii) the other terms and conditions of such
Non-Guaranteed Facility (including, without limitation, restrictive covenants)
are reasonable in light of the anticipated use of such Non-Guaranteed Facility,
including the L/Cs issued thereunder, then (A) the Company will be required to
enter into the Non-Guaranteed Facility as promptly as is commercially reasonable
(and until such Non-Guaranteed Facility is available to the Company, the
Company’s prior Guaranteed Facilities, and the Guaranties corresponding thereto,
shall remain in effect), (B) the Company will be required to reduce the
commitments under Guaranteed Facilities in an amount equal to such
Non-Guaranteed Facility and (C) for so long as such Non-Guaranteed Facility
remains in effect, the Maximum L/C Amount during such period

 

-13-



--------------------------------------------------------------------------------

will be reduced by the maximum aggregate amount of L/Cs that may be issued under
the Non-Guaranteed Facility (it being understood that the reduction of the
Maximum L/C Amount contemplated by this Section 4(b) only applies with respect
to Non-Guaranteed Facilities that the Company is required to enter into under
this Section 4(b) and the Maximum L/C Amount will not be reduced with respect to
Non-Guaranteed Facilities that the Company enters into for any other purpose).

Section 5. Representations and Warranties.

(a) Company Representations and Warranties. On and as of the date of this
Agreement, the Company represents and warrants to the Guarantor that:

(i) Due Incorporation, Qualification, etc. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation or formation and has the requisite corporate power and authority
to conduct its business as it is presently being conducted.

(ii) Authority. The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby (A) are
within the corporate power and authority of the Company and (B) have been duly
authorized by all necessary corporate actions on the part of the Company.

(iii) Enforceability. This Agreement has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

(iv) Non-Contravention. The execution and delivery by the Company of this
Agreement and the performance and consummation of the transactions contemplated
hereby do not and will not (A) violate the articles or certificate of
incorporation or bylaws of the Company, (B) violate any judgment, order, writ,
decree, statute, rule or regulation applicable to the Company, (C) violate any
provision of, or result in the breach or the acceleration of, or entitle any
other person to accelerate (whether after the giving of notice or lapse of time
or both), any material mortgage, indenture, agreement, instrument or contract to
which the Company is a party or by which it is bound, or (D) result in the
creation or imposition of any Lien upon any property or asset of the Company
(other than those in favor of the Guarantor), except, in the case of each of
clauses (B), (C) and (D) above, for such violations, or breaches or Liens that
could not reasonably be expected to (1) have a Material Adverse Effect or
(2) materially impede or delay the Company’s performance of its obligations
under this Agreement.

(v) Approvals. Other than those already obtained, no consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or other person or entity (including, without limitation, the
shareholders of the Company) is required in connection with the execution and
delivery by the Company of this Agreement and the performance and consummation
by the Company of the transactions contemplated hereby and thereby.

 

-14-



--------------------------------------------------------------------------------

(vi) Litigation. There are no actions, suits, proceedings or investigations
pending against the Company or its properties, nor has the Company received
notice of any threat thereof, and the Company is not a party or to its knowledge
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality, that question the validity of
this Agreement, or the right of the Company to enter into this Agreement, or to
consummate the transactions contemplated hereby, or that could reasonably be
expected to have a Material Adverse Effect or result in any change in the
current equity ownership of the Company, nor is the Company aware that there is
any basis for any of the foregoing.

(vii) Full Disclosure. Neither this Agreement, the exhibits hereto, nor any
other document delivered by the Company to the Guarantor or its attorneys or
agents in connection herewith or therewith or with the transactions contemplated
hereby or thereby, contains any untrue statement of a material fact nor omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances under which such
statements were made.

(b) Guarantor Representations and Warranties. On and as of the date of this
Agreement, the Guarantor represents and warrants to the Company that:

(i) Due Incorporation, Qualification, etc. The Guarantor is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation and has requisite power and authority to conduct its
business as it is presently being conducted.

(ii) Authority. The execution, delivery and performance by the Guarantor of this
Agreement and the consummation of the transactions contemplated hereby (A) are
within the corporate power and authority of the Guarantor and (B) have been duly
authorized by all necessary corporate actions on the part of the Guarantor.

(iii) Enforceability. This Agreement has been duly executed and delivered by the
Guarantor and constitutes a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.

(iv) Non-Contravention. The execution and delivery by the Guarantor of this
Agreement and the performance and consummation of the transactions contemplated
hereby do not and will not violate the formative or governing documents of the
Guarantor or any material judgment, order, writ, decree, statute, rule or
regulation applicable to the Guarantor.

(v) Approvals. Other than those already obtained, no consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or other person or entity is required in connection with the execution
and delivery by the Guarantor of this Agreement and the performance and
consummation by the Guarantor of the transactions contemplated hereby and
thereby.

 

-15-



--------------------------------------------------------------------------------

(vi) Litigation. There are no actions, suits, proceedings or investigations
pending against the Guarantor, nor has the Guarantor received notice of any
threat thereof, and the Guarantor is not a party or to its knowledge subject to
the provisions of any order, writ, injunction, judgment or decree of any court
or government agency or instrumentality, that question the validity of this
Agreement, or the right of the Guarantor to enter into this Agreement, or to
consummate the transactions contemplated hereby, nor is the Guarantor aware that
there is any basis for any of the foregoing.

Section 6. Covenants of the Company.

(a) Affirmative Covenants. The Company agrees:

(i) to give the Guarantor prompt written notice of any Trigger Event under this
Agreement or any event of default under any Guaranteed Facility;

(ii) to give the Guarantor prompt written notice each time an L/C is issued
under a Guaranteed Facility (including providing a copy of the applicable L/C);
and

(iii) to ensure that the payment obligations of the Company to the Guarantor
under this Agreement rank at least equal in right of payment with all other
present and future Indebtedness of the Company other than Permitted Secured
Indebtedness.

(b) Negative Covenants. From and after the Effective Date, the Company agrees
that, without the prior written consent of the Guarantor (such consent to be
given or withheld by the Guarantor’s Authorized Officer and such decision not to
be unreasonably delayed), it will not:

(i) request, during the continuance of an Examination Period, the issuance of an
L/C under a Guaranteed Facility if the Aggregate L/C Amount, after giving effect
to the issuance of such L/C, would be greater than the greater of (A) the
Aggregate L/C Amount immediately prior to the issuance of such L/C plus 25% of
the Available Facility Amount immediately prior to the issuance of such L/C and
(B) 50% of the then-applicable Maximum L/C Amount (it being agreed that at any
time during the continuance of an Examination Period, the Guarantor may, after
prior notice to the Company, notify the Banks under Guaranteed Facilities of the
reduced Available Facility Amount as provided above);

(ii) request the issuance of an L/C under a Guaranteed Facility if any Potential
Trigger Event or Trigger Event described in Section 8(a)(i), (iv), (vi) or
(vii) has occurred and is continuing;

(iii) amend any agreements related to any Guaranteed Facility;

(iv) grant any Lien to secure any Indebtedness (other than Permitted Secured
Indebtedness) unless (A) an identical lien is granted to the Guarantor to secure
the Company’s obligations under this Agreement pursuant to such agreements,
instruments and other documents as are reasonably satisfactory to the Guarantor
and (B) such other Lien is at all times equal or subordinate to the priority of
the Lien granted to the Guarantor under clause (A) above

 

-16-



--------------------------------------------------------------------------------

pursuant to an intercreditor agreement in form and substance reasonably
satisfactory to the Guarantor;

(v) make any equity distributions for so long as it has any outstanding
repayment obligation to the Guarantor under this Agreement resulting from a draw
on an L/C that is the subject of a Guaranty; and

(vi) request the issuance of an L/C under a Guaranteed Facility for any project
(or series of projects located within 500 meters of one another) with a
nameplate capacity rating in excess of fifty (50) megawatts (ac – alternating
current) (other than any L/C for the CVSR Project), it being understood that
(A) the Guarantor will endeavor to provide its response to any request for its
consent in connection with any such L/C within two (2) weeks after receiving
appropriate due diligence documentation relating to such project, and (B) the
Guarantor will be deemed to have consented to the issuance of such an L/C if it
has not responded to any request for its consent within four (4) weeks after
receiving all documentation reasonably requested by the Guarantor in order to
evaluate the proposed L/C issuance (it being understood if the Guarantor objects
to such proposed issuance of an L/C within four (4) weeks after receiving all
documentation reasonably requested by the Guarantor in order to evaluate the
proposed L/C issuance, the Company shall (subject to clause (vi) of the
definition of Permitted Secured Indebtedness) be permitted to obtain an L/C for
such purpose under a Letter of Credit Facility that is not the subject of a
Guaranty pursuant to this Agreement, such Letter of Credit Facility may be
secured without the requirement to grant the Guarantor a Lien, and any L/Cs
issued thereunder shall not count toward the calculation of the Aggregate L/C
Amount or Maximum L/C Amount for purposes of this Agreement).

(c) Reporting Requirements. The Company agrees to deliver to the Guarantor as of
and after the Effective Date:

(i) not later than fifteen (15) days prior to the beginning of each fiscal year
of the Company, a draft Annual Operating Plan for such fiscal year that includes
the aggregate amount of L/Cs anticipated to be issued under Letter of Credit
Facilities and guaranteed pursuant to this Agreement during such fiscal year and
promptly when an Annual Operating Plan for a fiscal year is approved by the
Company’s Board of Directors, a copy of such Annual Operating Plan together with
copies of all supporting materials reviewed by the Company’s Board of Directors
in connection with such Annual Operating Plan (including regional MW, ASPs and
COGS) and a report substantially in the form of Schedule I hereto, certified by
the Chief Financial Officer of the Company;

(ii) within ten (10) days after the last day of each calendar quarter, a report
substantially in the form of Schedule II hereto, detailing the terms of all
Guaranteed Facilities then in effect, certified by the Chief Financial Officer
of the Company;

(iii) promptly upon learning of a draw under an L/C, written notice of such
draw, and within five (5) business days of such draw a report substantially in
the form of Schedule III hereto, detailing the number and amounts of all draws
on L/Cs over the preceding twelve (12) months; and

 

-17-



--------------------------------------------------------------------------------

(iv) such additional information and documents (including documents relating to
Permitted Secured Indebtedness) as may be requested by the Guarantor for the
purpose of verifying the Company’s compliance with its obligations under this
Agreement.

Section 7. Covenants of the Guarantor.

(a) Commencing promptly after the Effective Date, the Guarantor will use its
reasonable efforts to assist the Company in obtaining a $200,000,000 revolving
credit facility with lenders and on terms as may be agreed from time to time
between the Guarantor and the Company.

(b) The Guarantor acknowledges that any Liens granted to the Guarantor as
provided for in Section 6(b)(iv) shall at all times be junior and subordinate to
the priority of the Liens granted to the holders of Permitted Secured
Indebtedness and the Guarantor agrees to enter into intercreditor agreements
with the holders of Permitted Secured Indebtedness to effectuate the foregoing.

(c) On the Effective Date, the Guarantor will notify the Company of the name and
contact information for the Guarantor’s Authorized Officer and from time to time
thereafter will promptly notify the Company of the name and contact information
for any replacement thereof.

Section 8. Trigger Events and Remedies.

(a) Trigger Events. Each of the following events occurring as of or after the
Effective Date shall constitute a “Trigger Event” for purposes of this
Agreement:

(i) the Company defaults with respect to (A) its reimbursement obligations under
Section 3(b) or (B) any other payment obligation hereunder if such obligation
remains unpaid thirty (30) days after the due date therefor and the Guarantor’s
written demand therefor;

(ii) any representation or warranty made by the Company in this Agreement or as
an inducement to the Guarantor to enter into any Guaranty is false, incorrect,
incomplete or misleading in any material respect when made and the Company has
failed to cure such misrepresentation within fifteen (15) days after notice
thereof from the Guarantor;

(iii) the Company fails to observe or perform any other material covenant,
obligation, condition or agreement contained in this Agreement and such failure
continues for fifteen (15) days;

(iv) the Company defaults in the observance or performance of any agreement,
term or condition contained in any Guaranteed Facility that would constitute an
event of default or similar event thereunder (other than an obligation to pay
any amount the payment of which is guaranteed by the Guarantor pursuant to a
Guaranty), up to or beyond any grace period provided in the Guaranteed Facility;
provided, that if the applicable Bank waives the Company’s failure to observe or
perform its obligations under a Guaranteed Facility, and if the Company wishes
the Guarantor to waive the Trigger Event described in this clause (iv) based on
the

 

18



--------------------------------------------------------------------------------

Bank’s waiver, then the Company shall notify the Guarantor’s Authorized Officer
of the Bank’s waiver and the Guarantor’s Authorized Officer, on behalf of the
Guarantor, shall promptly consider in good faith whether to waive the Trigger
Event described in this clause (iv) on the basis that the Company’s default of
its obligations under the Guaranteed Facility is immaterial to the Company’s
performance of its obligations under this Agreement and the Guarantor’s rights
under this Agreement;

(v) the Company or any of its Subsidiaries defaults in the observance or
performance of any other agreement, term or condition contained in any bond,
debenture, note or other evidence of Indebtedness (other than any Guaranteed
Facility), and the effect of such failure or default is to cause, or permit the
holder or holders of such Indebtedness thereof to cause, Indebtedness in an
aggregate amount for all such collective defaults of $25 million or more to
become due prior to its stated date of maturity;

(vi) the Company or any of its Subsidiaries (A) applies for or consents to the
appointment of a receiver, trustee, liquidator or custodian of itself or of all
or a substantial part of its property, (B) is unable, or admits in writing its
inability, to pay its debts generally as they mature, (C) makes a general
assignment for the benefit of its or any of its creditors, (D) is dissolved or
liquidated, (E) becomes insolvent (as such term may be defined or interpreted
under any applicable statute), (F) commences a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it, or (G) takes any action for the purpose
of effecting any of the foregoing; provided, that to the extent that any of the
foregoing applies only to one or more Subsidiaries of the Company and not to the
Company itself, then a Trigger Event shall be deemed to have occurred only if
such event or occurrence could reasonably be expected to have a Material Adverse
Effect; and

(vii) proceedings are commenced (and such proceedings are not dismissed within
sixty (60) days of such commencement) for the appointment of a receiver,
trustee, liquidator or custodian of the Company, or of all or a substantial part
of its property or any of its Subsidiaries, or an involuntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
the Company or any of its Subsidiaries or its or their debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect;
provided, that to the extent that any of the foregoing applies only to one or
more Subsidiaries of the Company and not to the Company itself, then a Trigger
Event shall be deemed to have occurred only if such event or occurrence could
reasonably be expected to have a Material Adverse Effect.

(b) Action Following a Trigger Event.

(i) Following the occurrence of a Trigger Event and during its continuation, the
Guarantor may:

(A) elect not to enter into any additional Guaranties;

 

-19-



--------------------------------------------------------------------------------

(B) by written notice to the Company, declare all or any portion of the
outstanding amounts owed by the Company to the Guarantor hereunder to be due and
payable, whereupon the full unpaid amount of such amounts shall be and become
immediately due and payable, without further notice, demand or presentment;

(C) after providing prior written notice to the Company, direct each Bank to
immediately halt all issuances of any additional L/Cs under any Guaranteed
Facility;

(D) access and inspect the Company’s relevant financial records and other
documents upon reasonable notice to the Company and make extracts from and
copies of such financial records and other documents; and

(E) exercise all other rights of the Guarantor under applicable law.

(ii) Any declaration made by the Guarantor pursuant to Section 8(b) may be
rescinded by written notice to the Company or a Bank, as applicable; provided,
that no such rescission or annulment shall extend to or affect any subsequent
Trigger Event or impair any right consequent thereon.

(iii) For the avoidance of doubt, the occurrence of a Trigger Event will not
affect the Guarantor’s obligations to a Bank under any Guaranty that is then in
effect.

Section 9. Termination. This Agreement shall terminate following the later of
(a) the payment in full of all Obligations and (b) the termination or expiration
of each Guaranty provided hereunder following the fifth anniversary of the
Effective Date. Notwithstanding the foregoing, this Agreement shall terminate
automatically and be of no further force or effect upon the Tender Offer
Agreement being terminated in accordance with its terms prior to the Effective
Date.

Section 10. Miscellaneous.

(a) Notices. Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Company
and the Guarantor under this Agreement shall be in writing and delivered by
facsimile, hand delivery, overnight courier service or certified mail, return
receipt requested, to each party at the address set forth below (or to such
other address most recently provided by such party to the other party). All such
notices and communications shall be effective (i) when sent by Federal Express
or other overnight service of recognized standing, on the business day following
the deposit with such service, (ii) when mailed, by registered or certified
mail, first class postage prepaid and addressed as aforesaid through the United
States Postal Service, upon receipt, (iii) when delivered by hand, upon
delivery, and (iv) when faxed, upon confirmation of receipt.

 

-20-



--------------------------------------------------------------------------------

The Guarantor:

Total S.A.

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Olivier Devouassoux, VP Subsidiary Finance Operations

Telephone: +33 1 47 44 45 64

Facsimile: + 33 1 47 44 48 74

Email: olivier.devouassoux@total.com

With a copy to:

Total S.A.

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Christine Souchet, Subsidiary Finance Operations - Gas and Power

Telephone: +33 1 47 44 72 11

Facsimile: +33 1 47 44 47 92

Email: christine.souchet@total.com

With a copy to:

Total S.A.

2, place Jean Millier

La Défense 6

92400 Courbevoie

France

Attention: Jonathan Marsh, Vice President, Legal Director

Mergers, Acquisitions & Finance

Telephone: +33 (0) 1 47 44 74 70

Facsimile: +33 (0)1 47 44 43 05

Email: jonathan.marsh@total.com

The Company:

SunPower Corporation

3939 North First Street

San Jose, CA 95134

Attention: Dennis Arriola, Senior Vice President and Chief Financial Officer

Telephone: 408-240-5500

 

-21-



--------------------------------------------------------------------------------

Facsimile: 408-240-5404

E-mail: dennis.arriola@sunpowercorp.com

With a copy to:

SunPower Corporation

77 Rio Robles Street

San Jose, CA 95134

Attention: Navneet Govil, Vice President, Treasury & Project Finance

Telephone: 408-457-2655

E-mail: navneet.govil@sunpowercorp.com

With a copy to:

SunPower Corporation

1414 Harbour Way South

Richmond, CA 94804

Attention: Bruce Ledesma, Executive Vice President and General Counsel

Telephone: 510-540-0550

Facsimile: 510-540-0552

E-mail: bruce.ledesma@sunpowercorp.com

(b) Nonwaiver. No failure or delay on the Guarantor’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

(c) Amendments and Waivers. This Agreement may not be amended or modified, nor
may any of its terms be waived, except by written instruments signed by the
Company and the Guarantor. Each waiver or consent under any provision hereof
shall be effective only in the specific instances for the purpose for which
given.

(d) Assignments.

(i) Assignment by Company. This Agreement may not be assigned by the Company
without the prior written consent of the Guarantor, which may be withheld in the
Guarantor’s sole discretion.

(ii) Assignment by Guarantor.

(A) During the Restricted Transfer Period, the Guarantor may not assign its
rights and obligations under this Agreement without the prior written consent of
the Company.

(B) During the Free Transfer Period, Total S.A., as the initial Guarantor (but
not any assignee of Total S.A.), may assign its rights and obligations under
this

 

-22-



--------------------------------------------------------------------------------

Agreement without consent of the Company to any Permitted Assignee. For the
avoidance of doubt, no assignee of Total S.A. may assign its rights and
obligations under this Agreement without the prior written consent of the
Company, including during the Free Transfer Period.

(C) Any assignment by the Guarantor of its rights and obligations under this
Agreement will not release such assigning Guarantor from its obligations to
guarantee L/Cs issued pursuant to a Guaranteed Facility and outstanding as of
the date of such assignment, so long as the Company continues to pay the
Guaranty Fee relating to such L/Cs. The Company agrees that the Guarantor may,
in connection with any assignment of its rights and obligations under this
Agreement, notify the Banks that have issued such outstanding L/Cs of the
continuing guaranty of such L/Cs as well as that no new L/Cs may be issued under
Guaranteed Facilities and guaranteed by such assigning Guarantor. In addition,
the Company agrees not to renew or extend any of such outstanding L/Cs in a
manner that could cause the assigning Guarantor’s guaranty of such L/Cs to be
extended beyond the initial stated expiration of such L/Cs.

(D) In connection with any assignment during the Free Transfer Period to an
assignee that is rated lower than A/A2, the Guarantor may either (1) pay to the
Company an Assignment Fee on the assignment date or (2) agree to pay the Company
the Make-Whole Amount at the end of each calendar quarter (pro-rated for partial
quarters) from the assignment date through the fifth anniversary of the
Effective Date.

(E) In connection with any assignment at any time by Total S.A. of its rights
and obligations under this Agreement, Total S.A. and the Company agree that,
prior to such assignment, this Agreement will be amended and restated in its
entirety so as to (1) delete Section 4, (2) delete Section 6(b)(i) if at such
time no L/C issued under a Guaranteed Facility has been drawn upon, and
(3) delete this Section 10(d)(ii)(E), in each case together with all definitions
and Schedules associated therewith that are not otherwise used or referred to in
other provisions of this Agreement.

(iii) Successors and Assigns. No assignment of this Agreement shall be valid
until all of the obligations of the assignor hereunder shall have been assumed
by the assignee by written agreement delivered to the other party. This
Agreement shall be binding upon and inure to the benefit of the Guarantor and
the Company and their respective successors and permitted assigns.

(e) Cumulative Rights, etc. The rights, powers and remedies of the Guarantor
under this Agreement shall be in addition to all rights, powers and remedies
given to the Guarantor by virtue of any applicable law, rule or regulation of
any governmental authority or any other agreement, all of which rights, powers,
and remedies shall be cumulative and may be exercised successively or
concurrently without impairing the Guarantor’s rights hereunder.

(f) Partial Invalidity; Reinstatement. If at any time any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law or any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby. If claim is ever made upon

 

-23-



--------------------------------------------------------------------------------

the Guarantor for rescission, repayment, recovery or restoration of any amount
or amounts received by the Guarantor in payment or on account of any of the
Obligations and the Guarantor repays all or part of said amount by reason of any
judgment, decree or order of any court or administrative body having
jurisdiction over the Guarantor or any of its property, then and in such event
(A) the Company shall be and remain liable to the Guarantor hereunder for the
amount so repaid or otherwise recovered or restored to the same extent as if
such amount had never originally been received by the Guarantor, and (B) this
Agreement shall continue to be effective or be reinstated, as the case may be,
all as if such repayment or other recovery had not occurred.

(g) Entire Agreement. This Agreement, together with any separate agreements that
may be entered into from time to time as described in Section 7(a), constitutes
and contains the entire agreement of the Company and the Guarantor with respect
to the subject matter hereof and supersedes any and all prior agreements,
negotiations, correspondence, understandings and communications among the
parties, whether written or oral, respecting the subject matter hereof.

(h) Applicable Law; Jurisdiction; Etc.

(i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(ii) SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER FINANCING DOCUMENT AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

-24-



--------------------------------------------------------------------------------

(iii) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN SECTION 10(h)(ii). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(iv) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10(h).

(i) Counterparts and Electronic Signatures. This Agreement may be executed in
one or more counterparts, each of which will be deemed to be an original copy of
this Agreement and all of which, when taken together, will be deemed to
constitute one and the same agreement. The facsimile, email or other
electronically delivered signatures of the parties shall be deemed to constitute
original signatures, and facsimile or electronic copies hereof shall be deemed
to constitute duplicate originals.

[Remainder of page intentionally left blank]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Support Agreement
to be executed as of the day and year first written above.

 

SUNPOWER CORPORATION, as the Company By:  

/s/ Thomas H. Werner

Name:   Thomas H. Werner Title:   Chief Executive Officer

TOTAL S.A.,

as the Guarantor

By:  

/s/ Patrick de La Chevardière

Name:   Patrick de La Chevardière Title:   Chief Executive Officer

Signature Page to the Credit Support Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Guaranty

This GUARANTY (the “Guaranty”), dated             , is between Total S.A., a
société anonyme organized under the laws of the Republic of France (the
“Guarantor”), and [BANK], a                     , having its registered office
at                      (the “Bank”).

RECITALS

A. SunPower Corporation (the “Obligor”) wishes to enter into a Letter of Credit
Facility Agreement (the “Contract”) with the Bank, the form of which Contract
has been provided to the Obligor and to the Guarantor.

B. It is a condition precedent to the Bank’s extension of credit under the
Contract that the Guarantor guarantee the payment to the Bank of the Obligor’s
payment obligations under the Contract with respect to the reimbursement of
draws on letters of credit and interest thereon.

C. Guarantor owns a portion of the equity interest in the Obligor and will
receive direct and indirect benefits from the Bank’s performance of the
Contract.

AGREEMENT

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

1. Guaranty. (a) Guarantor unconditionally guarantees and promises to pay to the
Bank, in accordance with the payment instructions contained in the Contract, on
demand after the default by the Obligor in the performance of its payment
obligations under the Contract, in lawful money of the United States, any and
all Obligations (as hereinafter defined) consisting of payments due to the Bank.
For purposes of this Guaranty, the term “Obligations” means and includes the
obligations of the Obligor to reimburse to the Bank the amount of any draw on
any letter of credit issued pursuant to the Contract and all interest accrued on
such reimbursement obligation from the date of such reimbursement until the date
paid. For the avoidance of doubt, the term “Obligations” does not include fees,
expenses or other amounts payable by the Obligor to the Bank.

(b) This Guaranty is absolute, unconditional, continuing and irrevocable,
constitutes an independent guaranty of payment and is in no way conditioned on
or contingent upon any attempt to enforce in whole or in part any of the
Obligor’s Obligations to the Bank, the existence or continuance of the Obligor
as a legal entity, the consolidation or merger of the Obligor with or into any
other entity, the sale, lease or disposition by the Obligor of all or
substantially all of its assets to any other entity, or the bankruptcy or
insolvency of the Obligor, the admission by the Obligor of its inability to pay
its debts as they mature, or the making by the Obligor of a general assignment
for the benefit of, or entering into a composition or arrangement

 

A-1



--------------------------------------------------------------------------------

with, creditors. If the Obligor fails to pay or perform any Obligations to the
Bank that are subject to this Guaranty as and when they are due, the Guarantor
shall forthwith pay to the Bank all such liabilities or obligations in
immediately available funds. Each failure by the Obligor to pay any Obligations
shall give rise to a separate cause of action, and separate suits may be brought
hereunder as each cause of action arises.

(c) The Bank, may at any time and from time to time, without the consent of or
notice to the Guarantor, except such notice as may be required by applicable
statute that cannot be waived, without incurring responsibility to the
Guarantor, and without impairing or releasing the obligations of the Guarantor
hereunder, (i) exercise or refrain from exercising any rights against the
Obligor or others (including the Guarantor) or otherwise act or refrain from
acting, (ii) settle or compromise any Obligations hereby guaranteed and/or any
other obligations and liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any obligations and
liabilities which may be due to the Bank or others, and (iii) sell, exchange,
release, surrender, realize upon or otherwise deal with in any manner or in any
order any property pledged or mortgaged by anyone to secure or in any manner
securing the Obligations hereby guaranteed.

(d) The Bank may not, without the prior written consent of the Guarantor,
(i) change the manner, place and terms of payment or change or extend the time
of payment of, renew, or alter any Obligation hereby guaranteed, or in any
manner modify, amend or supplement the terms of the Contract or any documents,
instruments or agreements executed in connection therewith, (ii) take and hold
security or additional security for any or all of the obligations or liabilities
covered by this Guaranty, or (iii) assign its rights and interests under this
Guaranty, in whole or in part.

(e) No invalidity, irregularity or unenforceability of the Obligations hereby
guaranteed shall affect, impair, or be a defense to this Guaranty. This is a
continuing Guaranty for which Guarantor receives continuing consideration and
all obligations to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon and this Guaranty
is therefore irrevocable without the prior written consent of the Bank.

2. Representations and Warranties. The Guarantor represents and warrants to the
Bank that (a) the Guarantor is a société anonyme duly organized, validly,
existing and in good standing under the laws of its jurisdiction of
incorporation or formation, (b) the execution, delivery and performance by the
Guarantor of this Guaranty are within the power of the Guarantor and have been
duly authorized by all necessary actions on the part of the Guarantor, (c) this
Guaranty has been duly executed and delivered by the Guarantor and constitutes a
legal, valid and binding obligation of the Guarantor, enforceable against it in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (d) the execution, delivery and performance of this
Guaranty do not (i) violate any law, rule or regulation of any governmental
authority or (ii) result in the creation or imposition of any material lien,
charge, security interest or encumbrance upon any property, asset or revenue of
the Guarantor, (e) no consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority

 

A-2



--------------------------------------------------------------------------------

or other person (including, without limitation, the shareholders of the
Guarantor) is required in connection with the execution, delivery and
performance of this Guaranty, except such consents, approvals, orders,
authorizations, registrations, declarations and filings that are so required and
which have been obtained and are in full force and effect, (f) the Guarantor is
not in violation of any law, rule or regulation other than those the
consequences of which cannot reasonably be expected to have material adverse
effect on the ability of the Guarantor to perform its obligations under this
Guaranty, and (g) no litigation, investigation or proceeding of any court or
other governmental tribunal is pending or, to the knowledge of the Guarantor,
threatened against the Guarantor which, if adversely determined, could
reasonably be expected to have a material adverse effect on the ability of the
Guarantor to perform its obligations under this Guaranty.

3. Waivers. (a) The Guarantor, to the extent permitted under applicable law,
hereby waives any right to require Bank to (i) proceed against the Obligor or
any other guarantor of the Obligor’s obligations under the Contract,
(ii) proceed against or exhaust any security received from the Obligor or any
other guarantor of the Obligor’s Obligations under the Contract, or (iii) pursue
any other right or remedy in the Bank’s power whatsoever.

(b) The Guarantor further waives, to the extent permitted by applicable law, (i)
any defense resulting from the absence, impairment or loss of any right of
reimbursement, subrogation, contribution or other right or remedy of the
Guarantor against the Obligor, any other guarantor of the Obligations or any
security, (ii) any setoff or counterclaim of the Obligor or any defense which
results from any disability or other defense of the Obligor or the cessation or
stay of enforcement from any cause whatsoever of the liability of the Obligor
(including, without limitation, the lack of validity or enforceability of the
Contract), (iii) any right to exoneration of sureties that would otherwise be
applicable, (iv) any right of subrogation or reimbursement and, if there are any
other guarantors of the Obligations, any right of contribution, and right to
enforce any remedy that the Bank now has or may hereafter have against the
Obligor, and any benefit of, and any right to participate in, any security now
or hereafter received by Bank, (v) all presentments, demands for performance,
notices of non-performance, notices delivered under the Contract, protests,
notice of dishonor, and notices of acceptance of this Guaranty and of the
existence, creation or incurring of new or additional Obligations and notices of
any public or private foreclosure sale, (vi) the benefit of any statute of
limitations, (vii) any appraisement, valuation, stay, extension, moratorium
redemption or similar law or similar rights for marshalling, and (viii) any
right to be informed by the Bank of the financial condition of the Obligor or
any other guarantor of the Obligations or any change therein or any other
circumstances bearing upon the risk of nonpayment or nonperformance of the
Obligations. The Guarantor has the ability to and assumes the responsibility for
keeping informed of the financial condition of the Obligor and any other
guarantors of the Obligations and of other circumstances affecting such
nonpayment and nonperformance risks.

4. Notice of Issuance of Letters of Credit and Draws Thereon; Block Notice.

(a) Notice of Issuance of Letter of Credit and Draws Thereon. Within ten
(10) days after each issuance of a letter of credit under the Contract, the Bank
will notify the Guarantor of (i) the amount of such letter of credit (including
a copy thereof) and (ii) the aggregate amount of letters of credit that are
outstanding under the Contract, after giving effect to such issuance. In
addition the Bank will notify the Guarantor of any draw on any letter of

 

A-3



--------------------------------------------------------------------------------

credit (including the date and amount of such draw) issued pursuant to the
Contract within two business days of such draw, even if such draw is reimbursed
by the Obligor to the Bank prior to the delivery of such notice.

(b) Right of Guarantor to Block Issuances of Letters of Credit.

(i) Delivery of Block Notice. The Guarantor may (A) suspend the right of the
Obligor to obtain additional issuances of letters of credit under the Contract
that are subject to this Guaranty at any time following the occurrence and
during the continuance of a Trigger Event (as defined in the Credit Support
Agreement, dated                     , between the Obligor and the Guarantor) or
(B) limit the aggregate undrawn amount of letters of credit that are subject to
this Guaranty at any time following a reduction of the Maximum L/C Amount or
Available Facility Amount pursuant to such Credit Support Agreement, in each
case by delivering to the Bank a written notice to such effect (a “Notice of
Block”). Such Notice of Block shall be made and shall be deemed effective when
properly given in the manner specified in Section 5(a) of this Guaranty. The
Bank will have no duty to investigate or make any determination with respect to
any Notice of Block received by it and will comply with any Notice of Block
given by the Guarantor. The Bank may rely upon any instructions from any person
that it reasonably believes to be an authorized representative of the Guarantor.

(ii) Compliance with Notice. From and after the date a Notice of Block is
delivered to the Bank pursuant to and in accordance with the provisions of
clause (i) above, and until either (A) the Guarantor delivers to the Bank a
written notice rescinding such Notice of Block or (B) this Guaranty is
terminated, no additional letters of credit may be issued by the Bank for the
benefit of the Obligor pursuant to the Contract without the prior written
consent of the Guarantor.

5. Miscellaneous.

(j) Notices. All notices, requests, demands and other communications that are
required or may be given under this Guaranty shall be in writing and shall be
personally delivered or sent by certified or registered mail. If personally
delivered, notices, requests, demands and other communications will be deemed to
have been duly given at time of actual receipt. If delivered by certified or
registered mail, deemed receipt will be at time evidenced by confirmation of
receipt with return receipt requested. In each case notice shall be sent:

 

if to the Bank, to:

    

 

        

 

        

 

         Attention:   

 

 

if to the Guarantor, to:

    

 

        

 

        

 

         Attention:   

 

 

or to such other place and with such other copies as the Bank or the Guarantor
may designate as to itself by written notice to the other pursuant to this
Section 5(a).

 

A-4



--------------------------------------------------------------------------------

(b) Nonwaiver. No failure or delay on the Bank’s part in exercising any right
hereunder shall operate as a waiver thereof or of any other right nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right.

(c) Amendments and Waivers. This Guaranty may not be amended or modified, nor
may any of its terms be waived, except by written instruments signed by the
Guarantor and the Bank. Each waiver or consent under any provision hereof shall
be effective only in the specific instances for the purpose for which given.

(d) Assignments. This Guaranty shall be binding upon and inure to the benefit of
the Bank and the Guarantor and their respective successors and permitted
assigns. This Guaranty may not be assigned by the Guarantor without the express
written approval of the Bank, which may not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, the Guarantor may,
without approval of the Bank, assign this Guaranty to any entity that [minimum
credit standards for assignee to be agreed].

(e) Cumulative Rights, etc. The rights, powers and remedies of the Bank under
this Guaranty shall be in addition to all rights, powers and remedies given to
the Bank by virtue of any applicable law, rule or regulation, the Contract or
any other agreement, all of which rights, powers, and remedies shall be
cumulative and may be exercised successively or concurrently without impairing
the Bank’s rights hereunder.

(f) Partial Invalidity. If at any time any provision of this Guaranty is or
becomes illegal, invalid or unenforceable in any respect under the law or any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions of this Guaranty nor the legality, validity or enforceability of such
provision under the law of any other jurisdiction shall in any way be affected
or impaired thereby.

(g) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, UNITED STATES OF AMERICA,
WITHOUT REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(h) JURISDICTION. EACH PARTY (A) IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF AND (B) WAIVES ANY OBJECTION WHICH SUCH PARTY MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT.

(i) Jury Trial. EACH OF THE GUARANTOR AND THE BANK, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN

 

A-5



--------------------------------------------------------------------------------

ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
GUARANTY.

[Remainder of page intentionally left blank]

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be executed
as of the day and year first written above.

 

TOTAL S.A. By  

 

Name:   Title:   [BANK] By  

 

Name:   Title:  

Signature Page to the Guaranty



--------------------------------------------------------------------------------

Schedule I

Yearly Maximum L/C Amount Report

for

the Fiscal Year Ending                       

To: Total S.A.

Date:                     

I,                     , Chief Financial Officer of SunPower Corporation (the
“Company”), hereby deliver this report pursuant to Section 6(c)(i) of the Credit
Support Agreement, dated as of              (the “Credit Support Agreement”), by
and between Total S.A. and the Company, and certify as follows (capitalized
terms used and not otherwise defined below have the meanings given them in the
Credit Support Agreement):

 

  1.

Attached hereto is the Annual Operating Plan for the fiscal year ending
             (the “Fiscal Year”), as approved by the Board of Directors of the
Company and showing funding authorizations and credit support requirements for
the Company’s UPP and LComm businesses.

 

  2.

Pursuant to the Credit Support Agreement, the Maximum L/C Amount for the Fiscal
Year is $            . This amount is [greater than/less than/the same as] the
amount specified in the definition of Maximum L/C Amount due to [explain].

 

  3.

As of this date, the Aggregate L/C Amount is $             [break down into
components of the Aggregate L/C Amount] and the Aggregate L/C Amount as of the
first day of the Fiscal Year was $            .

 

Sincerely,

 

Chief Financial Officer

SunPower Corporation



--------------------------------------------------------------------------------

Schedule II

Quarterly Guaranteed Facility Report

(to be provided for each outstanding Guaranteed Facility)

 

Name of Facility

   Issuing
Bank      Date      Maturity      Amount
of
Facility      Issued
Amount      Amount
Available
to be
Issued      Drawn
Amount      Commission
Fee      Commitment
Fee      Upfront
Fee                                                              



--------------------------------------------------------------------------------

Schedule III

Drawn Letter of Credit Report

(to be provided for each Letter of Credit that has been drawn on in last 12
months)

 

Name of Project

   Applicable
Contract      Issuing
Bank      Date of
Issuance      Expiration
Date      Initial
Face
Amount      Drawn
Amount      Guaranty
Fee      Commission
Fee      Upfront
Fee                                                        

Total of all draws on all letters of credit last 12 months: $            .

Aggregate initial face amount of all outstanding letters of credit:
$            .

Percentage of total draws versus aggregate initial face amount:             %

Projects (including name of developer/owner) on which letters of credit have
been drawn last 12 months:             .



--------------------------------------------------------------------------------

Schedule IV

Benchmarking Report

To: Total S.A.

Date:                     

I,                     , Chief Financial Officer of SunPower Corporation (the
“Company”), hereby deliver this report pursuant to Section 4(a) of the Credit
Support Agreement, dated as of              (the “Credit Support Agreement”), by
and between Total S.A. and the Company, and certify as follows (capitalized
terms used and not otherwise defined below have the meanings given them in the
Credit Support Agreement):

 

  1.

As required by Section 4(a) of the Credit Support Agreement, we have solicited
terms for alternative Non-Guaranteed Facilities.

 

  2.

The banks from which we solicited terms were             .

 

  3.

The amounts of the facilities proposed by such banks were             .

 

  4.

The Commission Fees proposed by such banks for L/Cs to be issued under
Non-Guaranteed Facilities without the benefit of a Guaranty or any cash
collateral were             .

 

  5.

The Commission Fee we are currently paying for our Guaranteed Facilities is
             and the Guaranty Fee for L/Cs issued this year is         .

 

  6.

The most favorable Commission Fee offered to us by the banks listed above for a
Non-Guaranteed Facility is         % of the sum of the Commission Fee we are
currently paying plus the current Guaranty Fee. The amount of the Non-Guaranteed
Facility offered with such Commission Fee is $        .

 

  7.

The other fees and relevant terms and conditions of Non-Guaranteed Facilities
are as follows: [describe].

 

  8.

We [will/will not] be entering into a Non-Guaranteed Facility in accordance with
Section 4 of the Credit Support Agreement because [explain].

Sincerely,



--------------------------------------------------------------------------------

 

Chief Financial Officer SunPower Corporation



--------------------------------------------------------------------------------

Schedule V

Existing Secured Indebtedness

 

1.

Credit Agreement, dated October 29, 2010, by and among SunPower Corporation, the
Guarantors party thereto, Union Bank, N.A. as Administrative Agent, Sole Lead
Arranger and a Lender, and the other Lenders party thereto, as may be amended
from time to time.

 

2.

First Amended and Restated Purchase Agreement, dated November 1, 2010, between
SunPower North America LLC and Technology Credit Corporation, as may be amended
from time to time.

 

3.

Reimbursement Agreement, dated December 1, 2010, between SunPower Corporation
and Barclays Bank PLC, relating to $30,000,000 California Enterprise Development
Authority Tax Exempt Recovery Zone Facility Revenue Bonds (SunPower Corporation
- Headquarters Project) Series 2010; and related letter of credit, as may be
amended from time to time.

 

4.

Loan Agreement, dated December 1, 2010, by and among California Enterprise
Development Authority and SunPower Corporation, relating to $30,000,000
California Enterprise Development Authority Tax Exempt Recovery Zone Facility
Revenue Bonds (SunPower Corporation - Headquarters Project) Series 2010.

 

5.

Letter of Credit Facility Agreement, dated April 12, 2010, by and among SunPower
Corporation, the Subsidiary Guarantors, the Subsidiary Applicants parties
thereto from time to time, the Banks thereto from time to time, Bank of America,
N.A., as Syndication Agent and Deutsche Bank AG New York Branch, as Issuing Bank
and Administrative Agent, and Deutsche Bank Securities Inc., as Sole Bookrunner
and Arranger, as may be amended from time to time.

 

6.

(a) Master Agreement to Lease Equipment, dated July 25, 2007, between Cisco
Systems Capital Corporation and SunPower Corporation, as may be amended from
time to time and (b) Installment Payment Agreement, dated May 29, 2009, between
Cisco Systems Capital Corporation and SunPower Corporation, as may be amended
from time to time.

 

7.

(a) Escrow Agreement, dated August 24, 2007, between SunPower Corporation and
Norsun AS, as amended on June 25, 2008 and June 27, 2008; Escrow Increase
Letters dated October 27, 2009 and January 26, 2010 and (b) Mortgage, dated
September 26, 2008, between the SunPower Philippines Manufacturing Ltd. and
Norsun A.S.



--------------------------------------------------------------------------------

8.

Financing Agreement for the Development or Rehabilitation of Property in
Milpitas California for Specified Solar Panel Manufacturing Purposes, dated
February 1, 2011, between The Redevelopment Agency of the City of Milpitas and
SunPower Corporation.

 

9.

Capital Equipment and Assistance Agreement, dated as of March 28, 2011, by and
between The Redevelopment Agency of the City of San Jose, the City of San Jose
and SunPower Corporation.

 

10.

Agreement (Non-recourse), dated April 27, 2009, by and between SunPower
Corporation and Addison Avenue Federal Credit Union, as amended from time to
time.

 

11.

Guarantee Agreement, dated May 6, 2010, by and between SunPower Corporation and
International Finance Corporation, in connection with that certain Mortgage Loan
Agreement, dated May 6, 2010, by and among SunPower Philippines Manufacturing
Ltd., SPML Land, Inc. and International Finance Corporation, as amended on
November 2, 2010, as may be amended from time to time.